Case 17-32824   Doc 33   Filed 12/22/20 Entered 12/22/20 15:22:38   Desc Main
                           Document     Page 1 of 4
Case 17-32824   Doc 33   Filed 12/22/20 Entered 12/22/20 15:22:38   Desc Main
                           Document     Page 2 of 4
Case 17-32824   Doc 33   Filed 12/22/20 Entered 12/22/20 15:22:38   Desc Main
                           Document     Page 3 of 4
Case 17-32824   Doc 33   Filed 12/22/20 Entered 12/22/20 15:22:38   Desc Main
                           Document     Page 4 of 4
